Title: To Alexander Hamilton from Edmund Randolph, 21 July 1795
From: Randolph, Edmund
To: Hamilton, Alexander


Dear Sir
Philadelphia July 21. 1795.
I am much obliged to you for your explanatory letter to myself, and your permission for my inspection of the two addressed to your Southern correspondent. I had intended to drop you a few lines upon the depending subject. But hearing that you are to be at the Supreme court of the U.S; and not being able to say to you much sooner than the first day of their session, what I wish; it will be deferred to a personal ⟨inter⟩view.
I am dear Sir   with great esteem & regard   Yr. mo: ob. serv.

Edm: Randolph
Colo. Hamilton

